Per Curiam.
The respondents move to dismiss the appeal in this case upon the ground that the same is taken or sought to be taken from an order sustaining a demurrer *532to appellant’s complaint. This court has repeatedly held that such an order is not appealable. Potvin v. McCorvey, 1 Wash. 389, 25 Pac. 330; Olsen v. Newton, 3 Wash. 429, 30 Pac. 450; Mason County v. Dunbar, 10 Wash. 163, 38 Pac. 1003; Padley v. Gregg, 26 Wash. 322, 67 Pac 72.
The motion must be granted, and the appeal is hereby dismissed.